Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11, 13-14, 17-24, and 40-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from cancelled claim 12.  Please advise.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8, 9-10, 23-24, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0056446 to Ishiguro et al.
As to claims 1, 4-6, 10, 23-24 and 44, Ishiguro discloses polyester based PSA comprising the reaction product of polyester polyols derived from dimer acids and dimer diols, polyisocyanates, and polyether polyols including polyethylene glycols with hydroxyl groups at only part of the terminals with molecular weights that range from 100 to 1500 (Abstract).  Ishiguro does not teach a water-soluble or water dispersible polyurethane.  Ishiguro discloses the amount of polyethylene glycol (0034) ranges from 1 to 35 parts by weight based on 100 parts by weight of the polyester polyol.  This overlaps the claimed range.  It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to maintain the amount of polyethylene glycol within the claimed amounts to assure a balance of improved adhesive properties without bleeding out of the polyol that would lead to staining (0039).  Further, maintaining the molecular weight of the polyol within the claimed amount allows for improvement in adhesive properties and less tendency to bleed out as taught in Ishiguro (0037).
As to claim 8, Ishiguro discloses the isocyanurate of HDI as a preferred embodiment, which is liquid at room temperature (0099).
As to claims 9-10, Ishiguro discloses polyester polyols comprising combinations of the preferred dimer acids from an improved environmental perspective and terephthalic or orthophthalic acid (0024).
As to claims 23-24 and 42-43, Ishiguro discloses dissolving the pressure sensitive adhesive in a toluene solvent (0067).  With regards to the limitation soluble in MEK, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. MEK solubility would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0056446 to Ishiguro et al. in view of EP-2921541 to Zhao et al.
As to claim 7, Ishiguro discloses polyester based PSA comprising the reaction product of polyester polyols derived from dimer acids and dimer diols, polyisocyanates, and polyether polyols including polyethylene glycols with hydroxyl groups at only part of the terminals with molecular weights that range from 100 to 1500 (Abstract).  Ishiguro does not teach a water-soluble or water dispersible polyurethane.  Ishiguro discloses the amount of polyethylene glycol (0034) ranges from 1 to 35 parts by weight based on 100 parts by weight of the polyester polyol.  
Ishiguro does not expressly disclose amophorous polyester polyol.
Zhao discloses polyurethane adhesives comprising at least one amorphous polyester polyol (Abstract).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the amorphous polyester polyol of Zhao to the composition of Ishiguro to improve the open time of the adhesive (0004).


Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0056446 to Ishiguro et al. in view of U.S. Patent Pub. No. 2018/0010024 to Lu et al.
As to claims 14 and 17-18, Ishiguro discloses polyester based PSA comprising the reaction product of polyester polyols derived from dimer acids and dimer diols, polyisocyanates, and polyether polyols including polyethylene glycols with hydroxyl groups at only part of the terminals with molecular weights that range from 100 to 1500 (Abstract).  Ishiguro does not teach a water-soluble or water dispersible polyurethane.  Ishiguro discloses the amount of polyethylene glycol (0034) ranges from 1 to 35 parts by weight based on 100 parts by weight of the polyester polyol.  
Ishiguro does not teach the addition of an acid functional component.
Lu discloses a polyurethane PSA wherein the polyurethane has a molecular weight that ranges from 40,000 to 500,000 (0052) comprising the reaction product of a polyol component comprising mostly polyester polyol, a polyether polyol in amounts that range from 10 wt% to less than 1 wt%, a polyisocyanate component, and an acid functional component of the claimed formula wherein the amount of functional acid in the polyurethane ranges from 0.1 to 37 mmol A/100g PU (0038-0039).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the acid functional component of Lu to the composition of Ishiguro to improve adhesion properties and chemical resistance (0038-0040).

Allowable Subject Matter
Claims 11, 13, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763